UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Quarterly Period ended June 30, 2009 Commission File Number 333-138332 EASY SCRIPTS, INC. (Name of registrant in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 701 N. Green Valley Parkway Suite 200 Henderson, NV 89074 (Address of principal executive offices and Zip Code) (877) 269-4984 (Registrant’s telephone number, including area code) Copy of Communication to: Befumo & Schaeffer, PLLC 2020 Pennsylvania Ave., NW # 840 Washington, DC 20006 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ There were 13,290,000 shares of Common Stock issued and outstanding as of August 11, 2009. On this Form 10-Q quarterly report, the registrant, Easy Scripts, Inc., is hereinafter referred to as “Registrant” or “we,” or “Company,” or “EYSI.” PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. EASY SCRIPTS, INC. (formerly Anvil Forest Products Inc.) (A Development Stage Company) FINANCIAL STATEMENTS JUNE 30, 2009 (Unaudited) (Stated in U.S. Dollars) EASY SCRIPTS, INC. (formerly Anvil Forest Products Inc.) (A Development Stage Company) BALANCE SHEETS
